970 So. 2d 983 (2007)
In re Mayer FINKELSTEIN.
No. 2007-B-2434.
Supreme Court of Louisiana.
December 19, 2007.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Mayer Finkelstein, and the Office of Disciplinary Counsel,
IT IS ORDERED that Mayer Finkelstein, Louisiana Bar Roll number 5570, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana